Title: To George Washington from Elias Boudinot, 24 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Princeton 24th July 1783
                        
                        I have the honor of acknowledging the receipt of your Excellency’s letter of the 16th inst., which was duly
                            laid before Congress, committed and will soon receive an answer.
                        Enclosed is an act of Congress of the 18th inst. relative to Mr Reuben Harvey.
                        On the 21st, (We are informed from pretty good authority), the Mercury Frigate arrived in New York, with the
                            definitive Treaty, which, it is said, was signed on the 25 of May, and by the Terms of which New York should have been
                            evacuated on the 21st inst. I hope e’er this reaches Head–Quarters, your Excellency will have the official account from
                            Sir Guy Carleton. I have the honor to be, with sentiments of high respect and esteem, Your Excellency’s Obed. &
                            very humb. Servt
                        
                            Elias Boudinot
                        
                    